DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,857,526 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.

As per claim 1, the prior art Zhou (US 2013/0178667) discloses a conversion data process system/method comprising at least one reaction catalyzed by at least one metal sulfide resulting from the decomposition by sulfidation of a material comprising a crystalline transition metal tungstate material having a particular x-ray power diffraction pattern with peaks at particular d-spacings (see Abstract, Figs 1 and 2, and paragraphs 0146-0148). 



MWxOy
where ‘M’ is a metal selected from Mn, Fe, Co, Ni, V, Cu, Zn, Sn, Sb, Ti, Zr and mixtures thereof; ‘x’ varies from 0.35 to 2, ‘y’ is a number which satisfies the sum of the valency of M and W; the material is further characterized by a unique x-ray powder diffraction pattern showing peaks at the d-spacings listed in Table A:

    PNG
    media_image1.png
    299
    219
    media_image1.png
    Greyscale
 
wherein “d” is interplanar spacings. “Io” being the intensity of the strongest line or peak. “I” being the intensity of each of the other peaks, and relative intensities of the d-spacings are indicated by the notations vs. s. and m. which represent very strong, strong, and medium, respectively.


Independent claims 8 and 15 are allowable for the same reasons as independent claim 1.   

Dependent claims 2-7, 9-14, and 16-18 are allowable due to their dependency upon claim 1, 8, or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865